Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Reasons for Allowance
Claims 1-12 are allowed.
The following is an Examiner’s statement of reasons for allowance:
Instant Invention draws to techniques for packet processing. Each of independent claims, claim 1 (“A packet processing method”), claim 5 (“A device”) and claim 9 (“A non-transitory computer-readable medium”), contains following underlined features, which when combined with other features in the claims, conventional techniques of record in the art failed to anticipate or render obviousness at the time when the invention was made:

Claim 1. A packet processing method comprising: 
based on a value carried in a packet and associated with a topology status at a specified time, determining a plurality of service nodes associated with the value as candidate next hops of the packet; 
selecting a service node from the determined plurality of service nodes as a next hop of the packet; and 
sending the packet to the selected service node.

Claims 5 and 11 are allowed for the same reason as stated above.

Consequently, all dependent claims from 1, 5 and 11 are also allowed, resulting the allowance indicated in section 1 above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIREN QIN whose telephone number is (571)272-5444.  The examiner can normally be reached on M-F 9-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached on (571) 272-9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ZHIREN QIN/Examiner, Art Unit 2411